Exhibit 10.3

 

SHARE ESCROW AGREEMENT

 

SHARE ESCROW AGREEMENT, dated as of August 15, 2018 (“Agreement”), by and among
TKK Symphony Acquisition Corporation, a Cayman Islands exempted company (the
“Company”), the individuals and entities listed on the signature pages hereto
(each, an “Initial Shareholder” and, collectively, the “Initial Shareholders”)
and Continental Stock Transfer & Trust Company, a New York corporation (“Escrow
Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated as of
August 15, 2018, 2018 (“Underwriting Agreement”), with EarlyBirdCapital, Inc.
(“EBC”) acting as representative of the several underwriters (collectively, the
“Underwriters”), pursuant to which, among other matters, the Underwriters have
agreed to purchase 22,000,000 units (“Units”) of the Company, plus an additional
3,300,000 Units if the Underwriters exercise their over-allotment option in
full. Each Unit consists of one ordinary share of the Company, par value $0.0001
per share (the “Ordinary Shares”), one redeemable warrant, each redeemable
warrant entitling the holder thereof to purchase one half of one Ordinary Share
at an exercise price of $5.75 per half share, and one right to receive one-tenth
of an ordinary share, as more fully described in the Company’s final Prospectus,
dated August 15, 2018 (“Prospectus”), comprising part of the Company’s
Registration Statements on Form S-1 (File Nos. 333-226423 and 333-226859) under
the Securities Act of 1933, as amended (collectively, the “Registration
Statement”), declared effective on August 15, 2018, 2018 (“Effective Date”).

 

WHEREAS, the Initial Shareholders have agreed as a condition of the sale of the
Units to deposit their Insider Shares (as defined in the Prospectus), as set
forth opposite their respective names in Exhibit A attached hereto (collectively
“Escrow Shares”), in escrow as hereinafter provided.

 

WHEREAS, the Company and the Initial Shareholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1. Appointment of Escrow Agent. The Company and the Initial Shareholders hereby
appoint the Escrow Agent to act in accordance with and subject to the terms of
this Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.

 

2. Deposit of Escrow Shares. On or prior to the date hereof, each of the Initial
Shareholders delivered to the Escrow Agent certificates representing such
Initial Shareholder’s respective Escrow Shares, together with applicable share
powers (if requested by the Escrow Agent), to be held and disbursed subject to
the terms and conditions of this Agreement. Each of the Initial Shareholders
acknowledges that the certificate representing such Initial Shareholder’s Escrow
Shares is legended to reflect the deposit of such Escrow Shares under this
Agreement.

  

 3. Disbursement of the Escrow Shares.

 

3.1 The Escrow Agent shall hold the Escrow Shares during the period (the “Escrow
Period”) commencing on the date hereof and (i) for 50% of the Escrow Shares,
ending on the earlier of (x) six months after the date of the consummation of
the Company’s initial business combination (as described in the Registration
Statement, hereinafter a “Business Combination”) and (y) the date on which the
closing price of the Ordinary Shares equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations and
recapitalizations) for any 20 trading days within any 30-trading day period
commencing after the Company’s initial Business Combination and (ii) for the
remaining 50% of the Escrow Shares, ending one year after the date of the
consummation of an initial Business Combination. The Company shall promptly
provide notice of the consummation of a Business Combination to the Escrow
Agent. Upon completion of the Escrow Period, the Escrow Agent shall disburse
such amount of each Initial Shareholder’s Escrow Shares (and any applicable
share power) to such Initial Shareholder; provided, however, that if the Escrow
Agent is notified by the Company pursuant to Section 6.7 hereof that the Company
is being liquidated at any time during the Escrow Period, then the Escrow Agent
shall promptly destroy the certificates representing the Escrow Shares; provided
further, however, that if, subsequent to the completion of a Business
Combination, the Company (or the surviving entity) consummates a liquidation,
merger, stock exchange or other similar transaction which results in all of the
shareholders of such entity having the right to exchange their Ordinary Shares
for cash, securities or other property, then the Escrow Agent will, upon receipt
of a notice executed by the Chairman of the Board, Chief Executive Officer or
other authorized officer of the Company, in form reasonably acceptable to the
Escrow Agent, certifying that such transaction is then being consummated or such
conditions have been achieved, as applicable, release the Escrow Shares to the
Initial Shareholders. The Escrow Agent shall have no further duties hereunder
after the disbursement or destruction of the Escrow Shares in accordance with
this Section 3.

 



  

 

 

3.2 Notwithstanding Section 3.1, if the Underwriters do not exercise their
over-allotment option to purchase an additional 3,300,000 Units of the Company
in full within 45 days of the date of the Prospectus (as described in the
Underwriting Agreement), TKK Symphony Sponsor 1, the Company’s sponsor
(“Sponsor”) agrees that the Escrow Agent shall return to the Company for
cancellation, at no cost, the number of Escrow Shares held by Sponsor determined
by multiplying 825,000 by a fraction, (x) the numerator of which is 3,300,000
minus the number of Ordinary Shares purchased by the Underwriters upon the
exercise of their over-allotment option, and (y) the denominator of which is
3,300,000. The Company shall promptly provide notice to the Escrow Agent of the
expiration or termination of the Underwriters’ over-allotment option and the
number of Units, if any, purchased by the Underwriters in connection with their
exercise thereof.

 

4.  Rights of Initial Shareholders in Escrow Shares.

 

4.1 Voting Rights as a Shareholder. Subject to the terms of the Insider Letters
described in Section 4.4 hereof and except as herein provided, the Initial
Shareholders shall retain all of their rights as shareholders of the Company
during the Escrow Period, including, without limitation, the right to vote such
shares.

 

4.2 Dividends and Other Distributions in Respect of the Escrow Shares. During
the Escrow Period, all dividends payable in cash with respect to the Escrow
Shares shall be paid to the Initial Shareholders, but all share capitalizations
or other non-cash property (“Non-Cash Dividends”) shall be delivered to the
Escrow Agent to hold in accordance with the terms hereof. As used herein, the
term “Escrow Shares” shall be deemed to include the Non-Cash Dividends
distributed thereon, if any. 

  

4.3 Restrictions on Transfer. During the Escrow Period, the only permitted
transfers of the Escrow Shares will be (i) for transfers to the Company’s
officers, directors or their respective affiliates, and if the Initial
Shareholder is an entity, as a distribution to partners, members or shareholders
of the Initial Shareholder upon the liquidation and dissolution of the Initial
Shareholder, (ii) by bona fide gift to a member of the Initial Shareholder’s
immediate family or to a trust, the beneficiary of which is the Initial
Shareholder or a member of the Initial Shareholder’s immediate family for estate
planning purposes, (iii) by virtue of the laws of descent and distribution upon
death of the Initial Shareholder, (iv) pursuant to a qualified domestic
relations order, (v) by certain pledges to secure obligations incurred in
connection with purchases of our securities, (vi) by private sales made at or
prior to the Business Combination at prices no greater than the price at which
the Escrow Shares were originally purchased or (vii) to the Company for
cancellation in accordance with Section 3.2 above or in connection with the
consummation of a Business Combination, in each case, except for clause (vii) or
with the Company’s prior consent, on the condition that such transfers may be
implemented only upon the respective transferee’s written agreement to be bound
by the terms and conditions of this Agreement and of the Insider Letter (as
defined below) signed by the Initial Shareholder transferring the Escrow Shares.

 

4.4 Insider Letters. Each of the Initial Shareholders has executed a letter
agreement with EBC and the Company, dated as indicated on Exhibit A hereto, and
the form of which is filed as an exhibit to the Registration Statement (“Insider
Letters”), respecting the rights and obligations of such Initial Shareholder in
certain events, including but not limited to the liquidation of the Company.

 

5.  Concerning the Escrow Agent.

 

5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

  



2 

 

 

5.2 Indemnification. The Escrow Agent shall be indemnified and held harmless by
the Company from and against any expenses, including counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other than
expenses or losses arising from the gross negligence, fraud or willful
misconduct of the Escrow Agent. Promptly after the receipt by the Escrow Agent
of notice of any demand or claim or the commencement of any action, suit or
proceeding, the Escrow Agent shall notify the other parties hereto in writing.
In the event of the receipt of such notice, the Escrow Agent, in its sole
discretion, may commence an action in the nature of interpleader in an
appropriate court to determine ownership or disposition of the Escrow Shares or
it may deposit the Escrow Shares with the clerk of any appropriate court or it
may retain the Escrow Shares pending receipt of a final, non-appealable order of
a court having jurisdiction over all of the parties hereto directing to whom and
under what circumstances the Escrow Shares are to be disbursed and delivered.
The provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

 

5.3 Compensation. The Escrow Agent shall be entitled to reasonable compensation
from the Company for all services rendered by it hereunder. The Escrow Agent
shall also be entitled to reimbursement from the Company for all reasonable
expenses paid or incurred by it in the administration of its duties hereunder
including, but not limited to, all counsel, advisors’ and agents’ fees and
disbursements and all taxes or other governmental charges.

 

5.4 Further Assurances. From time to time on and after the date hereof, the
Company and the Initial Shareholders shall deliver or cause to be delivered to
the Escrow Agent such further documents and instruments and shall do or cause to
be done such further acts as the Escrow Agent shall reasonably request to carry
out more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5 Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by the Company and
approved by EBC, which approval will not be unreasonably withheld, conditioned
or delayed, the Escrow Shares held hereunder. If no new escrow agent is so
appointed within the 60 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Shares with any court it
reasonably deems appropriate in the State of New York.

 

5.6 Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly, provided, however, that such resignation
shall become effective only upon acceptance of appointment by a successor escrow
agent as provided in Section 5.5.

 

5.7 Liability. Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence,
fraud or its own willful misconduct.

 

5.8 Waiver. The Escrow Agent hereby waives any right of set-off or any other
right, title, interest or claim of any kind (“Claim”) in, or to any distribution
of, the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of the date hereof, by and between the Company and the
Escrow Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever.

 



3 

 



  

6. Miscellaneous.

 

6.1 Governing Law; Jurisdiction. In connection with Section 5-1401 of the
General Obligations Law of the State of New York, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to principles of conflicts of law that would result in the
application of the substantive law of another jurisdiction. The parties hereto
agree that any action, proceeding or claim arising out of or relating in any way
to this Agreement shall be resolved through final and binding arbitration in
accordance with the International Arbitration Rules of the American Arbitration
Association (“AAA”). The arbitration shall be brought before the AAA
International Center for Dispute Resolution’s offices in New York City, New
York, will be conducted in English and will be decided by a panel of three
arbitrators selected from the AAA Commercial Disputes Panel and that the
arbitrator panel’s decision shall be final and enforceable by any court having
jurisdiction over the party from whom enforcement is sought. The cost of such
arbitrators and arbitration services, together with the prevailing party’s legal
fees and expenses, shall be borne by the non-prevailing party or as otherwise
directed by the arbitrators.

 

6.2 Third Party Beneficiaries. Each of the Initial Shareholders hereby
acknowledges that EBC is a third party beneficiary of this Agreement and this
Agreement may not be modified or changed without the prior written consent of
EBC.

 

6.3 Entire Agreement. This Agreement, together with the Insider Letters,
contains the entire agreement of the parties hereto with respect to the subject
matter hereof and, except as expressly provided herein, may not be changed or
modified except by an instrument in writing signed by the party to the charged.

 

6.4 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

6.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally or be mailed,
certified or registered mail, or by private national courier service, return
receipt requested, postage prepaid, and shall be deemed given when so delivered
personally or, if mailed, two business days after the date of mailing, as
follows:

 

If to the Company, to:

 

TKK Symphony Acquisition Corporation

c/o Texas Kang Kai Capital Management ( Hong Kong) Limited

2039, 2/F United Center,

95 Queensway Admiralty, Hong Kong

Attention: Sing Wang, Chief Executive Officer

 

If to a Shareholder, to his/its address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

One State Street, 30th Floor

New York, NY 10004

Attn: Account Administration

Fax No.: (212) 616-7615

 



4 

 

 

A copy (which copy shall not constitute notice) sent hereunder shall be sent to:

 

EarlyBirdCapital, Inc.

366 Madison Avenue

New York, NY 10017

Attn: Steven Levine

Fax No.: (212) 661-4936

  

and:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attn: Stuart Neuhauser, Esq.

Fax No.: (212) 370-7879

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7 Liquidation of the Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period
specified in the Prospectus.

 

6.8 Counterparts. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

[Signature Page Follows]

  

5 

 

  

WITNESS the execution of this Agreement as of the date first above written.

  

  COMPANY:   TKK SYMPHONY ACQUISITION CORPORATION         By:  /s/ Sing Wang    
Name: Sing Wang     Title:  Chief Executive Officer         INITIAL
SHAREHOLDERS:         TKK SYMPHONY SPONSOR 1         By: /s/ Sing Wang    
Name:  Sing Wang     Title:    Managing Partner

 

  By: /s/ Sing Wang   Name: Sing Wang         By: /s/ Ian Lee   Name: Ian Lee  
      By: /s/ Ronald Issen   Name: Ronald Issen         By: /s/ Joanne Ng  
Name: Joanne Ng         By: /s/ James Heimowitz   Name: James Heimowitz        
By: /s/ Stephen Markscheid   Name: Stephen Markscheid         By: /s/ Zhe Zhang
  Name: Zhe Zhang         By: /s/ Hung Po Wan   Name: Hung Po Wan         By:
/s/ Tham Kit Wan   Name: Tham Kit Wan

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY         By: /s/ Margaret B. Lloyd  
  Name: Margaret B. Lloyd     Title:   Vice President

  

6 

 

  

EXHIBIT A

 



Name and Address of Initial Shareholder1

  Number of Shares   Date of Insider Letter TKK Symphony Sponsor 1   5,521,000  
August 15, 2018 Sing Wang   500,000   August 15, 2018 Ian Lee   35,000   August
15, 2018 Ronald Issen   50,000   August 15, 2018 Joanne Ng   75,000   August 15,
2018 James Heimowitz   28,000   August 15, 2018 Stephen Markscheid   28,000  
August 15, 2018 Zhe Zhang   28,000   August 15, 2018 Hung Po Wan   30,000  
August 15, 2018 Tham Kit Wan   30,000   August 15, 2018

  

1 The business address of each shareholder is c/o TKK Symphony Acquisition
Corporation, c/o Texas Kang Kai Capital Management (Hong Kong) Limited, 2039,
2/F United Center, 95 Queensway Admiralty, Hong Kong

 

 

7

 



